Filed 5/19/21 Huard v. Eldridge CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


ANDREW LOGAN HUARD,                                             2d Civ. No. B301903
                                                              (Super. Ct. No. 56-2016-
     Petitioner and Appellant,                                00479595-CU-HR-VTA)
                                                                 (Ventura County)
v.

ALAN RICHARD ELDRIDGE,

     Defendant and Respondent.




       Andrew Logan Huard challenges the amount of attorney
fees awarded to Alan Richard Eldridge for successfully defending
Huard’s petition for a civil harassment restraining order. The
petition was tried over two days. The trial court found that the
$15,753 requested by Eldridge’s attorney was reasonable and “a
fair reflection of the amount of time and effort put into defending
[Eldridge] in this matter.” We affirm.
         PROCEDURAL AND FACTUAL BACKGROUND
       This case arises out of issues related to the parties’ jointly
owned investment property. The parties’ relationship
deteriorated over time, and in 2016 Huard obtained a two-year
civil harassment restraining order against Eldridge. Huard, as
the prevailing party, requested $22,543 in attorney fees pursuant
to Code of Civil Procedure section 527.6, subdivision (s). Eldridge
objected, and the court awarded $4,500 in fees.
       In 2017, Huard filed an unlimited civil action against
Eldridge on various tort theories based on his prior allegations.
It was set for trial in March 2019. In February 2019, Huard filed
a new petition for a civil harassment restraining order to protect
not only Huard but also his parents and sister. Huard alleged 17
different actions by Eldridge. Eldridge opposed the request,
claiming his contacts with Huard served a legitimate purpose as
they were related to the civil action.
       After hearing the trial testimony, the trial court noted that
the current matter concerned events that occurred after the prior
restraining order had lapsed and was “struck” when Huard
“conceded that he had no evidence of certain acts having taken
place after the lapse of the last restraining order.” The court
determined Huard had failed to meet his burden and entered
judgment for Eldridge.
       Eldridge requested $15,753 in attorney fees and costs.
Huard opposed the request, arguing the fees should be reduced
by 82 percent to $2,835.54 and that the rate per hour should be
$250 instead of $300. In his reply, Eldridge noted that in the
2016 proceeding, Huard claimed that his attorneys were entitled
to $650 and $400 per hour.
       The trial court granted Eldridge’s entire fee request. It
stated: “The Court reviewed the accounting provided by Ms.
Phillips [Eldridge’s attorney] on behalf of the work done for her
client. The Court heard the hearing. The Court heard all the




                                 2
evidence. The Court is of the opinion that the accounting is a fair
reflection of the amount of time and effort put into defending her
client in this matter.” The court further “note[d] that after th[e]
extensive hearing, the Court found [Huard’s] claim without
merit.”
                           DISCUSSION
       Huard contends the trial court abused its discretion by
awarding more than $2,835.54 in attorney fees. We disagree.
                        Standard of Review
       “We must affirm an award of attorneys’ fees absent a
showing that the trial court clearly abused its discretion.
[Citation.] An abuse of discretion is shown when the award
shocks the conscience or is not supported by the evidence.
[Citations.]” (Jones v. Union Bank of California (2005) 127
Cal.App.4th 542, 549-550; Akins v. Enterprise Rent-A-Car Co.
(2000) 79 Cal.App.4th 1127, 1134 (Akins) [“The only proper basis
of reversal of the amount of an attorney fees award is if the
amount awarded is so large or small that it shocks the conscience
and suggests that passion and prejudice influenced the
determination”].)
            The Trial Court Did Not Abuse Its Discretion
              by Awarding the Requested Attorney Fees
       Taking an item-by-item approach, Huard explains why he
believes 18 billing entries in the attorney’s accounting are
excessive or unjustified. By way of example, Huard challenges
the 4.5 hours billed on June 19, 2019 for “Trial of matter; day
one.” He contends that “considering appearance time and
traveling to and from the courthouse . . . the fees could only
amount at most to 4 hours and 15 minutes long.” He apparently
seeks a reduction of 15 minutes in this billing calculation.




                                 3
       No basis exists for us to second-guess the trial court’s
determination that 4.5 hours was reasonable for that charge or
its decision on the other charges. (See Harman v. City and
County of San Francisco (2007) 158 Cal.App.4th 407, 428.) “The
value of legal services performed in a case is a matter in which
the trial court has its own expertise. [Citation.] The trial court
may make its own determination of the value of the services
contrary to, or without the necessity for, expert testimony.
[Citations.] The trial court makes its determination after
consideration of a number of factors, including the nature of the
litigation, its difficulty, the amount involved, the skill required in
its handling, the skill employed, the attention given, the success
or failure, and other circumstances in the case.” (Melnyk v.
Robledo (1976) 64 Cal.App.3d 618, 623-624; accord PLCM Group,
Inc. v. Drexler (2000) 22 Cal.4th 1084, 1096.)
       The record confirms that the trial court carefully
considered each of these factors before awarding the fees. It
found the fees were justified given the “extensive hearing” and its
determination that Huard’s claims lacked merit. The $15,573
award neither “shocks the conscience” nor “suggests . . . passion
and prejudice.” (Akins, supra, 79 Cal.App.4th at p. 1134.) We
have considered each of Huard’s arguments and conclude they
are meritless.1

      1Eldridge requests an award of attorney fees on appeal.
“‘Although this court has the power to fix attorney fees on appeal,
the better practice is to have the trial court determine such fees.’”
(Huntingdon Life Sciences, Inc. v. Stop Huntingdon Animal
Cruelty USA, Inc. (2005) 129 Cal.App.4th 1228, 1267.) Upon an
appropriate motion, the trial court shall consider whether
attorney fees incurred on appeal should be awarded and, if so, in
what amount. (See ibid.; In re Marriage of Cheriton (2001) 92




                                  4
                        DISPOSITION
     The judgment is affirmed. Eldridge shall recover his costs
on appeal.
      NOT TO BE PUBLISHED.




                       PERREN, J.


We concur:



     GILBERT, P. J.



     YEGAN, J.




Cal.App.4th 269, 320, superseded by statute on other grounds in
In re Marriage of Morton (2018) 27 Cal.App.5th 1025, 1049.)




                               5
                     Michael S. Lief, Judge
               Superior Court County of Ventura
                ______________________________

     Herrera Law Partners, Alejandro H. Herrera, for Petitioner
and Appellant.
     Law Offices of Carolyn C. Phillips, Carolyn C. Phillips, for
Defendant and Respondent.




                                6